         Case 2:17-cv-01223-RJS Document 128-1 Filed 06/23/20 Page 1 of 1
Appellate Case: 19-4075 Document: 010110364951 Date Filed: 06/23/2020 Page: 1

                           UNITED STATES COURT OF APPEALS
                               FOR THE TENTH CIRCUIT
                                OFFICE OF THE CLERK
                               Byron White United States Courthouse
                                        1823 Stout Street
                                     Denver, Colorado 80257
                                         (303) 844-3157
  Christopher M. Wolpert                                                    Jane K. Castro
  Clerk of Court                        June 23, 2020                   Chief Deputy Clerk




  Mr. D. Mark Jones
  United States District Court for the District of Utah
  351 South West Temple
  Salt Lake City, UT 84101

  RE:       19-4075, United States v. Cromar, et al
            Dist/Ag docket: 2:17-CV-01223-RJS

 Dear Clerk:

 Pursuant to Federal Rule of Appellate Procedure 41, the Tenth Circuit's mandate in the
 above-referenced appeal issued today. The court's March 26, 2020 judgment takes effect
 this date.

 Please contact this office if you have questions.

                                              Sincerely,



                                              Christopher M. Wolpert
                                              Clerk of the Court



  cc:       Robert Joel Branman
            Barbara Ann Cromar
            Paul Kenneth Cromar
            Michael J. Haungs



  CMW/mlb
